UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12B-25 SEC FILE NUMBER 000-23015 NOTIFICATION OF LATE FILING CUSIP NUMBER (Check One)[X] Form 10-K[] Form 20-F[] Form 11-K[] Form 10-Q [] Form 10-D[] Form N-SAR[] Form N-CSR For Period Ended: December 31, 2010 If the notification relates to a portion of the filing checked above, identify the Item (s) to which the notification relates: PART I – REGISTRANT INFORMATION Great China International Holdings, Inc. C Site 25-26F President Building No. 69 Heping North Street Heping District, Shenyang 110003, Peoples Republic of China PART II – RULES 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) [X] (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Company was unable to complete and obtain required financial and other information without unreasonable effort and expense. PART IV – OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Sun Dongqing0086-24-22813888 (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed If answer is no, identify report(s). [X] Yes[] No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof. [] Yes[X] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons way a reasonable estimate of the results cannot be made. Great China International Holdings, Inc. has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 31, 2011By: /s/ Sun Dongqing Sun Dongqing Chief Financial Officer
